Citation Nr: 1812614	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  16-55 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to September 9, 2015.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Samadani, Counsel



INTRODUCTION

The Veteran had active service from October 2005 to October 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

When this case was before the Board in September 2017, it was remanded for further development.  It is now before the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's PTSD has been manifested by no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  Total social and occupational impairment has not been demonstrated.

2.  The Veteran was able to maintain full time employment prior to September 9, 2015.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a higher rating than 70 percent for PTSD have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  

2.  The criteria for entitlement to TDIU have not been met prior to September 9, 2015.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.400, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA's duty to notify was satisfied by a letter dated in April 2016 which notified the Veteran of what was needed to substantiate a claim for service connection for PTSD.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA and private records were obtained.  Records were also obtained from the Social Security Administration (SSA).  VA examinations have been conducted.  

Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and its implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

PTSD

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as:  persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

For the period on appeal, the Veteran's reported symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or worklike settings, inability to establish and maintain effective relationships, neglect of personal appearance and hygiene, mild memory loss (such as forgetting name, directions or recent events), chronic sleep impairment, behavior and angry outbursts, hypervigilance, problems with concentration, social isolation and some reports of suicidal ideation.  Despite these symptoms, VA examiners have found her speech to be fluent and clearly articulated, no reported hallucinations, no suicidal or homicidal ideations reported during examination sessions, no abnormal behaviors during examination, oriented to all three spheres, her answers were logical and relevant, attention and concentration were good to fair and memory appeared to be intact.  See December 2016, June 2016 and December 2017 VA examination reports.

The Veteran has been granted TDIU effective September 9, 2015 due to her PTSD symptoms.  Treatment records show that she is currently unemployable due to her PTSD symptoms.  The June 2016 VA examination report noted that the Veteran was not employed.  The December 2016 examiner opined that her PTSD symptoms would likely interfere with employment in full-time, unstructured, high-pressure positions that require frequent interactions with people.  The evidence shows that she tried to be a full-time student from the fall of 2015 to the spring of 2016 but failed all of her classes.  See May 2016 VA treatment record.

While the Board accepts that the Veteran's PTSD has affected her functioning, the objective evidence of record does not demonstrate total occupational and social impairment, due to such symptoms as gross impairment to thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation to time and place, or memory loss of the sort contemplated by the criteria for a 100 percent evaluation.  The Board acknowledges some problems with performing activities of daily living, including getting her child to school or to school on-time and neglect her own personal appearance or hygiene, but the evidence has also shown care for personal hygiene.  The December 2017 examiner acknowledged that she was clean and moderately groomed, and the June 2016 examiner noted the Veteran to be clean and well-groomed.  The Board also acknowledges the Veteran's reports of memory loss, but upon examination, her memory was intact or she only had mild memory loss such as forgetting names, directions or recent events.  The Board also notes that the Veteran has had suicidal ideations at times during the appeal period and has called for suicide prevention assistance three times in February 2017.  The Board takes these incidences very seriously, but does not find that the evidence as a whole, has shown the Veteran has a persistent danger of hurting herself.  

The Veteran also does not have total social impairment.  Although she reports no friends, the Veteran has maintained a relationship with her dependent daughter.  A January 2017 VA treatment record noted that the Veteran's daughter appeared well-cared for and was observed in nurturing interactions with the Veteran.  The December 2016 examiner noted that despite the moderate-severe effects of her PTSD symptoms upon functioning, she had independence with activities of daily living and fulfillment of parenting responsibilities for her young daughter.  The Board acknowledges times when the Veteran has not gotten her child to school on-time or failed to send her because of her own psychological disability, but there was no other evidence of neglect of the Veteran's daughter.  See February 2017 VA treatment record.  Thus, it cannot be said that the evidence as a whole for the appeal period reflects occupational and social impairment of the severity contemplated by the criteria for a 100 percent evaluation. 

In summary, the overall disability picture for the appeal period does not more nearly approximate the criteria for a schedular evaluation of 100 percent.  As such, the Board concludes that no more than a 70 percent evaluation is appropriate from the entire appeal period.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

TDIU

The Veteran was previously granted TDIU effective September 9, 2015.  She seeks entitlement to TDIU prior to that date.  

At the outset, the Board notes the Veteran's arguments to the effect that she should be granted TDIU from October 20, 2010, the date she was discharged from service.  She alternatively alleges that she should be granted TDIU from October 20, 2010 as that is the date that the Social Security Administration found that her disability began.

However, the earliest date of claim was the Veteran's intent to file on June 29, 2015.  No claim was received before that date.  Indeed, service connection for PTSD and all other service connected conditions was made effective as of that date.  Therefore, the Board's inquiry will be focused on the Veteran's employability from June 29, 2015 to September 8, 2015.  

TDIU may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16 (a) (2016).  

For the period from June 29, 2015 to September 8, 2015, the Veteran's service connected disabilities included asthma (assigned a noncompensable evaluation), tinnitus (assigned a 10 percent evaluation) and PTSD (assigned a 70 percent evaluation).  Thus, the Veteran met the criteria for consideration under 38 C.F.R. 4.16 (a).

The records show that the Veteran was working full time for Alpha Plastics from June 29, 2015 to September 8, 2015.  The employer indicated that the reason the Veteran was no longer employed with the company was because the Veteran's assignment ended.  Alpha Plastics also noted that there were no concessions made to the Veteran by reason of age or disability, and the company noted that the Veteran had not missed any days from work due to disability.    

TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

The Board acknowledges the severity of the Veteran's PTSD symptomatology which has allowed for TDIU to be granted effective September 9, 2015.  The Board also acknowledges her difficulties sustaining employment in the past.  Despite this, the evidence shows that the Veteran was able to work at Alpha Plastics 8 hours a day, 40 hours a week, without concessions and without missing time from work due to her PTSD, according to the employer.  See VA Form 21-4192 from Alpha Plastics dated in October 2016.  After this period of employment, the Veteran decided to become a student.  The record indicates that the Veteran was not able to successfully pass her courses, and she was granted TDIU effective September 9, 2015, the day following her period of work with Alpha Plastics.  For these reasons, the Board does not find that the Veteran is entitled to TDIU for the period prior to September 8, 2015.  


ORDER

For the entire appeal period, an evaluation in excess of 70 percent for PTSD is denied.

Entitlement to TDIU prior to September 9, 2015 is denied.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


